                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

JOSHUA M. SCOTT, Trustee
of the Winona Road Trust
u/t/d July 24, 2020,

               Plaintiff,                                   Case No. 1:20-cv-01626-CL

               v.                                           ORDER

MCI COMMUNICATION SERVICES,
IN., a Delaware corporation,
dba VERIZON BUSINESS SERVICES,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 32),

and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. § 636(b)(1)(B),

Fed. R. Civ. P. 72(b). The Court reviews de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1988). The Court finds no error and concludes the report is correct.

       Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 32) is adopted in

full. Plaintiff’s Motion for Partial Summary Judgment (ECF No. 14) is DENIED.




1 – ORDER
IT IS SO ORDERED.

     DATED this 2nd day of July, 2021.



                                         __s/Michael J. McShane________________
                                                 Michael McShane
                                             United States District Judge




2 – ORDER
